                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

 SARAH RAUCH,

        Plaintiff,
                                                                    Case No. 1:18-cv-408
 v.
                                                                    HON. JANET T. NEFF
 COMMISSIONER OF SOCIAL SECURITY,

       Defendant.
 ________________________________/

                                            ORDER

       Plaintiff seeks judicial review of a decision of the Commissioner of the Social Security

Administration. 42 U.S.C. § 405(g). The matter was referred to the Magistrate Judge, who issued

a Report and Recommendation on June 20, 2019, recommending that this Court reverse and

remand the Commissioner’s decision. The Report and Recommendation was duly served on the

parties. No objections have been filed. See 28 U.S.C. § 636(b)(1). Therefore,

       IT IS HEREBY ORDERED that the Report and Recommendation of the Magistrate

Judge (ECF No. 15) is APPROVED and ADOPTED as the Opinion of the Court, and the decision

of the Commissioner of Social Security is REVERSED and REMANDED pursuant to sentence

four of 42 U.S.C. § 405g. On remand, the Commissioner should (1) re-evaluate the opinion of

LLP Reilly, and (2) re-evaluate Plaintiff’s symptoms and determine the extent to which Plaintiff’s

alleged functional limitations can reasonably be accepted as consistent with the evidence.

       A Judgment will be entered consistent with this Order.




Dated: July 9, 2019                                           /s/ Janet T. Neff
                                                            JANET T. NEFF
                                                            United States District Judge
